*141ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Honorio Samuel Monta-nez, appeals the denial of his Rule 20 petition, A.R.Crim.P.Temp. We remanded this case so that the trial court could make specific findings for its denial of the appellant’s petition. 586 So.2d 295. The circuit Court has complied with our instructions and has made findings as required by Rule 20.9(d), A.R.Crim.P.Temp. The appellant pleaded guilty to a misdemeanor conviction for attempted possession of cocaine and was sentenced to 90 days in jail. In the appellant’s Rule 20 petition, he contends that he was denied effective assistance of counsel in that his attorney had a conflict of interest, the district court lacked jurisdiction to accept his plea, and there exists, newly discovered evidence that warrants further proceedings. The trial court made the following findings:
“Factually, some of the Defendant’s assertions are supported only by speculation, conjecture, guesswork or sheer fantasy. His attorney had no conflict of interest that the Court can find and apparently rendered competent service. From a legal standpoint, the Defendant pleaded proceedings. However, on review, the Court notes that it appears the Defendant was legally arrested, the search warrant was legally issued and executed and that the District Court had jurisdiction to dispose of a lesser-included misdemeanor offense at a felony preliminary hearing.”
From the trial court’s findings, it appears that the petition was correctly summarily denied because it was not sufficiently specific and because it failed to state a claim. See Rule 20.7(d), A.R.Crim.P.Temp. The judgment of the trial court denying the appellant’s Rule 20 petition is affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.